 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    GENX PROCESSORS MAURITIUS                               Case No. 2:14-cv-01938-APG-PAL
      LIMITED,
 7
                                            Plaintiff,                    ORDER
 8           v.
                                                             (Emrg. Mot. Cont. Hr’g – ECF No. 75)
 9    MATTHEW G. JACKSON a/k/a MATT G.
      JACKSON, et al.,
10
                                         Defendants.
11

12          Before the court is the Emergency Motion to Continue Hearing on Motion for Order to
13   Show Cause (ECF No. 75) by nonparties Vinum, Inc., Caymus Limited Partnership, Ecommerce
14   Marketing, Inc., T-3 Media, LLC, Wild West Media, LLC, Pacific Coastal, LLC, and
15   Consumercoupons.com, Inc., and their authorized representative, Matthew G. Jackson.
16          Having reviewed and considered the matter, and good cause appearing,
17          IT IS ORDERED:
18          1. The Emergency Motion to Continue Hearing (ECF No. 75) is GRANTED.
19          2. The hearing currently set for January 8, 2019, at 10:30 AM, is VACATED and RESET
20                for February 5, 2019, at 10:30 AM in LV Courtroom 3B before Magistrate Judge
21                Peggy A. Leen.
22          3. Matthew G. Jackson shall appear at the hearing in person. Failure to appear as
23                ordered may result in an order directing the U.S. Marshal’s Service to arrest
24                Jackson for his failure to appear and his failure to comply with the court’s order.
25          Dated this 4th day of January, 2019.
26

27                                                           PEGGY A. LEEN
                                                             UNITED STATES MAGISTRATE JUDGE
28
                                                         1
